Citation Nr: 0837032	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  06-34 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar disc disease at L4-L5, claimed as SI joint 
pain.

3.  Entitlement to service connection for a heart condition, 
claimed as chest pain and palpitations.

4.  Entitlement to service connection for arthritis pain in 
the joints.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1980 to April 1983, 
from October 1985 to July 1990, and from February 2003 to 
March 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in May 2008.  The veteran and the veteran's 
spouse testified before the undersigned Veterans Law Judge 
(VLJ) and the hearing transcript is of record. 

The issues of entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee and entitlement to an initial evaluation in excess of 10 
percent for lumbar disc disease at L4-L5, claimed as SI joint 
pain, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On May 23, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran in writing, requesting withdrawal of her appeal of 
the issue of entitlement to service connection for a heart 
condition, claimed as chest pain and palpitations. 

2.  On May 23, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran in writing, requesting withdrawal of her appeal of 
the issue of entitlement to service connection for arthritis 
pain in the joints.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of entitlement to service connection 
for a heart condition, claimed as chest pain and 
palpitations, and entitlement to service connection for 
arthritis pain in the joints have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), 
(b)(3).  Such withdrawal may be made by the veteran or by his 
authorized representative in writing, and if done on the 
record at a hearing, it need not be in writing.  38 C.F.R. 
§ 20.204(b).  

The veteran submitted a written statement to the Board dated 
May 23, 2008, prior to the promulgation of a decision in the 
appeal, requesting withdrawal of her appeal of the issues of 
entitlement to service connection for a heart condition, 
claimed as chest pain and palpitations, and entitlement to 
service connection for arthritis pain in the joints.

Hence, there remain no allegations of error of fact or law 
for appellate consideration in the appeal of these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeals of these issues and they are dismissed.


ORDER

The appeal of entitlement to service connection for a heart 
condition, claimed as chest pain and palpitations, is 
dismissed.

The appeal of entitlement to service connection for arthritis 
pain in the joints is dismissed.

REMAND

II.  Right Knee and Back Disabilities

The veteran in this case contends that the RO should have 
awarded higher initial disability evaluations for her 
service-connected right knee and back disabilities.  

The veteran was originally granted service connection for 
degenerative joint disease (DJD) of the right knee in the 
rating decision on appeal dated December 2005.  The RO 
evaluated the veteran's right knee disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257-5010 as 10 percent disabling, 
effective February 25, 2005.  The hyphenated code is intended 
to show that the veteran's disability includes symptoms of 
both recurrent subluxation or lateral instability (Diagnostic 
Code 5257) and traumatic arthritis (Diagnostic Code 5010).

The veteran was also granted service connection for lumbar 
disc disease at L4-L5 in the December 2005 rating decision 
currently on appeal.  The RO evaluated the veteran's back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242 as 
10 percent disabling, effective February 25, 2005.

The Board notes that the veteran was afforded VA Compensation 
and Pension (C&P) Examinations in October and December 2005 
to assess the severity of her back and right knee 
disabilities.  These examinations provided the basis for the 
initial ratings currently on appeal.

In May 2008, the veteran and her spouse testified before the 
undersigned VLJ in connection with the current claims.  In 
particular, the veteran testified that her service-connected 
right knee was in "constant" pain, and that she used a cane 
for walking.  The veteran reported subjective symptoms of 
popping, grinding, swelling, and instability.  She took 
prescribed medications daily to ease her discomfort and 
missed approximately seven days of work in the past year as a 
result of her service-connected right knee disability.  
Furthermore, the veteran indicated that the condition of her 
right knee had worsened since the previous VA examination.  
The veteran's spouse also indicated that the veteran's knee 
recently gave out, causing her to fall down the steps.   

With regard to her service-connected lumbar disc disease, the 
veteran stated that she had radiating back pain down to her 
feet.  The veteran described having limited motion with 
twisting, bending, and turning, and described subjective 
symptoms of locking, spasm, and popping.  The veteran also 
indicated that she obtained some relief by taking prescribed 
medications daily and that she missed approximately seven to 
eight days of work in the past year as a result of her 
service-connected back disability.  The veteran testified 
that the condition of her back had worsened since the 
previous VA examination.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  The Board observes that the veteran 
in this instance has not been given medical examinations 
since 2005.  In light of the veteran's testimony in May 2008, 
the Board finds that new VA examinations are warranted to 
assess the severity of her service-connected disabilities.

The veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to her claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
May 30, 2006, to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from May 30, 2006, to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

2.  After the above development is 
completed, the veteran should be provided 
a VA orthopedic examination to assess the 
severity of her service-connected right 
knee and back disabilities.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.
 
The examiner is asked to assess the 
severity of the veteran's right knee 
disability, and state whether the veteran 
experiences recurrent subluxation or 
lateral instability and if so whether it 
is moderate or severe in nature.  The 
examiner should report the ranges of right 
knee flexion and extension.  The examiner 
should also state whether the right knee 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  If so, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain.  The examiner should also state the 
extent to which the veteran's right knee 
disability affects occupational 
functioning and completion of daily 
activities, if at all.  The examiner must 
provide a complete rationale for any 
stated opinion. 

The examiner is also asked to assess the 
severity of the veteran's back disability, 
and include a complete assessment of the 
veteran's lumbar disc disease to include 
any associated objective neurological 
abnormalities in the lower extremities.  
The examiner should also report the ranges 
of motion for the thoracolumbar spine and 
state whether the veteran's lumbar disc 
disease is manifested by weakened 
movement, excess fatigability, 
incoordination, or pain.  These 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain.  The examiner should also state the 
extent to which the veteran's back 
disability affects occupational 
functioning and completion of daily 
activities, if at all.  The examiner must 
provide a complete rationale for any 
stated opinion.   

3.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and her representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_______________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


